DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  The paragraph of lines 5-8 would be clearer as “a pushing member configured on the toy body to push in a shooting direction the first ceilinged cylindrical cap from the loading unit to a shooting position, the first ceilinged cylindrical cap being shot in the shooting direction prior to the shooting of the second ceilinged cylindrical cap”, in line 10 the phrase “to each other “ would be clearer as “toward each other”, in line 11 the “being” before “configured” should be omitted; in line 13 an “a” should be inserted before both “first” and “second”, in line 14 a “the” should be inserted before “second” and the “to” after abutting should be omitted, in line 19 “sticking” should be replaced with “sticks”, in line 20 the “being” before “shot” should be replaced with “is”; in line 21 after urged the phrase “back toward each other” should be added, in line 22 the phrase “a bottom surface being flat” would be clearer as “a flat bottom surface” and in line 26 the phrase “and being” should be omitted.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  In line 7 a “the” should be inserted before “magazine”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  In lines 7-8 the phrase “the tip is formed to be flush with the inclined wall and the notch part when the pushing member is within the inclined wall and the notch part” would be clearer as “the tip part is formed to be flush with the inclined wall and the notch part when the tip part is within the inclined wall and the notch part”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: The paragraph of lines 5-8 would be clearer as “a pushing member configured on the toy body to push in a shooting direction the first ceilinged cylindrical cap from the loading unit to a shooting position, the first ceilinged cylindrical cap being shot in the shooting direction prior to the shooting of the second ceilinged cylindrical cap”, in line 10 the phrase “to each other “ would be clearer as “toward each other”, in line 11 the “being” before “configured” should be omitted; in line 13 an “a” should be inserted before both “first” and “second”, in line 14 a “the” should be inserted before “second” and the “to” after abutting should be omitted, in line 19 “sticking” should be replaced with “sticks”, in line 20 the “being” before “shot” should be replaced with “is” and after urged the phrase “back toward each other” should be added, in line 22 the phrase “a bottom surface being flat” would be clearer as “a flat bottom surface”; in line 25 the phrase “and is” should be omitted; in line 33 a “the” should be inserted before “magazine” and in lines 52-53 the phrase “the tip is formed to be flush with the inclined wall and the notch part when the pushing member is within the inclined wall and the notch part” would be clearer as “the tip part is formed to be flush with the inclined wall and the notch part when the tip part is within the inclined wall and the notch part”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 disclose the limitation of the “flipping pieces being widened” which is unclear since the limitation appears incomplete since from the context of the claim it appears that a movement of the pieces is what is intended not that a size of the pieces has changed.  For the purposes of examination, the claim will be interpreted as the flipping pieces moving away from each other to allow the cap to move to the shooting position. 
Claims 4 and 6 disclose the limitations of a “gimmick” activated by the first cap “landing” which is unclear since not enough context for the “gimmick” or “landing” is provided by the claim and the limitation of the cap being shot when “the projecting part extends downward” is also unclear since the projecting part is already disclosed as extending downward as such it is unknown how that is used to achieve the shooting of the cap or how the magazine grooves would aid in the shooting thereby making the scope of the claims unascertainable.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Stampfli (FR2591905A1).  Stampfli discloses a cap shooting toy (abstract, Figs. 1-2) for sequentially shooting first (2A) and second (2B) ceilinged cylindrical caps each with a circumferential periphery defined by a curvature radius and a top plate by having a toy body (1) with a loading unit (15) that includes a flat bottom surface parallel to a shooting direction (Fig. 2) and a rear wall that includes inclined wall portions sloping toward and facing the shooting direction in which the first cap can be loaded (Fig. 1), a pushing member (6) with a tip part (8) configured on the toy body to move back and forth in the shooting direction through the rear wall with inclined portions to push in the shooting direction the first cap from the loading unit to a shooting position before the second cap is loaded into the loading unit (Figs. 1-2), a shooting device (Fig. 1) in the form of a pair of flipping pieces (16) that extend along the shooting direction and are biased toward each other by springs (21) and an upwardly extending magazine (4) with a top end cap input port abutting the toy body and configured to supply the caps to the loading unit and retain the caps such that the peripheries thereof abut while in the magazine (Fig. 2).  In operation the caps are  placed in the input port of the magazine with the top plate forward for movement by gravity to the loading unit and when the first cap is pushed by the pushing member the flipping pieces are widened by being moved away from each other to allow the cap to move to the shooting position from the loading unit where it sticks out from an area between the flipping pieces in the shooting direction to be shot from the shooting area by the flipping pieces being urged back toward each other (Figs. 1 & 2, paragraph 41).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stampfli as applied above for claim 1 and further in view of Laporte (2014/0318520).  Stampfli discloses the basic inventive concept with the exception of the magazine extending diagonally upwards.  Laporte discloses a magazine (5) for a cylindrical object shooting device that is configured to extend diagonally upward from a loading unit and has grooves defined therein by means of the tube (11) construction (Fig. 3).  It would have been obvious to one of ordinary skill in the art to configure the magazine of Stampfli as taught by Laporte for the predictable result of enhancing the gravity feeding and sliding characteristics of the objects to enable them to descend into the launching unit without jamming.  The combination creates a device where the magazine would be located between a rearward direction opposite the shooting direction and a vertical direction perpendicular to the shooting direction that supplies the caps so that a central axis of the cap is perpendicular to a bottom surface of the magazine and loading unit as it moves between them.  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stampfli and Laporte as applied above and further in view of Choi (2018/0333651).  Stampfli and Laporte disclose the basic inventive concept with the exception of the inside passage of the magazine being curved for gradually moving between the input state and the state in the loading unit.  Choi discloses a launching device with an input portion to a launcher that extends diagonally upward and is also curved (Fig. 4).  Although Choi does not disclose a magazine it does teach a shape for moving an object to be launched from an input position to an output position for launching.  It would have been obvious to one of ordinary skill in the art to curve a passage of the magazine since such a modification would have involved a mere change in shape and changes in shape have been held to be obvious.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stampfli and Laporte as applied above for claim 2 and further in view of Winslow (6530817).  The applied references disclose the basic inventive concept with the exception of the cap including a bottom plate with central projecting part and an activatable gimmick.  Winslow discloses a launchable cylindrical object that can include a bottom plate with a projecting part (12) extending centrally therefrom and a plurality of accessory members (20) that can form a gimmick when activated (Figs. 1 & 2).  It would have been obvious to one of ordinary skill in the art from the teaching of Winslow to modify the caps of the references to include a projecting part and a gimmick for the predictable result of providing enhanced visual appeal of the cap after it has been launched.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art failed to disclose the cap shooting toy of claims 1-2 and 1-4 and further wherein the first cap has a first radius of curvature, the inclined wall has a notch part with a second radius of curvature that is equal to the first and the tip part comes in and out form the inclined wall and the notch part such that the tip part is flush with the inclined wall and notch part when the tip part is within the inclined wall and notch part.  While the prior art separately disclosed inclined walls and similar radius of curvature walls for loading units there is no motivation to combine the two features without considerable rework and the benefit of applicant’s disclosure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patents 8967130, 5996564, 4659320 and 1205166 and Foreign reference JP3140464U.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711